Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Michael Bartholomew on 10/13/2020.
The application has been amended as follows:

Regarding claim 22, line 2, the term “the transmission beam” should be changed to “the best transmission beam”.
Regarding claim 27, line 18, the term “transmitted the plurality of times,” should be changed to “received the plurality of times,”;
in line 20, the term “received in response to” should be changed to “transmitted in response to”;
in line 21, the term “transmitting the same physical random access channel preamble transmitted” should be changed to “receiving the same physical random access channel preamble received”.
in line 24, the term “receiving the single feedback” should be changed to “transmitting the single feedback”.
Regarding claim 40, line 14, the term “transmitted the plurality of times” should be changed to “received the plurality of times”;
transmitted in response to receiving the same…”;
in line 18, the term “transmitted the plurality” should be changed to “received the plurality”.
in line 20, the term “receiving the single feedback” should be changed to “transmitting the single feedback”.

Allowable Subject Matter
Claims 1, 11-14, 21, 22, 27, 40 are allowed. The prior art of record fails to disclose a transmitter that transmits the same physical random access channel preamble a plurality of times using a plurality of transmission beams on the second resource pool, wherein each transmission beam of the plurality of transmission beams is different; wherein the receiver receives a single feedback message corresponding to the same physical random access channel preamble transmitted the plurality of times, wherein the single feedback message indicates a best transmission beam of the plurality of transmission beams, as recited in claims 1, 14 and similarly recited in claims 27, 40.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Frenne et al. (Pub No.: 2016/0157267) is a show systems which considered pertinent to claimed invention.
Frenne et al. discloses a method in a wireless device for performing random access to a network node. The method comprises receiving a set of downlink beam-specific reference signals, BRS, from the network node, and determining a preferred BRS based on the received signal power for each BRS. The method also comprises selecting, based on the preferred BRS, a random-access resource to be used for 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAN YUEN whose telephone number is (571)270-1413. The examiner can normally be reached Monday - Friday 11pm-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAN YUEN/Primary Examiner, Art Unit 2464